Citation Nr: 1739286	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-31 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia


THE ISSUE

Entitlement to a certificate of eligibility for VA home loan guaranty benefits.

[The issues of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 and service connection for cause of the Veteran's death are the subject of a separate Board of Veterans' Appeals decision issued this same date.]


REPRESENTATION

Appellant represented by:	Bettye Jones, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty in October 1949 to October 1952.  He died in March 2010.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2016 decision made by the Regional Loan Center in Atlanta, Georgia.  

In May 2017, the appellant testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted above, the issues of entitlement to DIC benefits under 38 U.S.C.A. § 1318 and service connection for cause of the Veteran's death are also on appeal and addressed in a separate Board decision wherein the DIC claim is denied but the cause of death claim is being remanded for additional evidentiary development.  

The issue of entitlement to a certificate of eligibility for VA home loan guaranty benefits is inextricably intertwined with the cause of death claim being remanded.  Therefore, the home loan guaranty claim must be remanded as well, albeit in a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(1) (providing that because they differ from other issues so greatly, separate decisions shall be issued in loan guaranty cases in order to produce more understandable decision documents).]

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing the development requested in the appeal for entitlement to service connection for case of the Veteran's death, as well as any other development deemed necessary, readjudicate the issue of entitlement to a certificate of eligibility for VA home loan guaranty benefits.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




